Title: To James Madison from William E. Hũlings, 29 March 1803
From: Hũlings, William E.
To: Madison, James


SirNew Orleans 29th: March 1803
I wrote you a few day[s] ago, via New York and inform’d you that the French Colonial Prefect was in the River. He arrived in town on Saturday last in the afternoon, and was received with great eclat. I have not yet seen him; I purpose to call on him in a day or two. Genl. Victor is expected here in twenty or thirty days, until then the Spanish Governt. will continue it’s authority.
I heard this Morning from the Colo. of Militia, that the Florida’s wou’d remain to Spain. I will endeavour to learn all that interests the U. S. and will make due communication. Doctr. Bache arrived in health last eveng. I am dear Sir Most respectfully your humble Servt. &c
Wm. E Hũlings
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1).



   
   See Hũlings to JM, 23 Mar. 1803, and n. 1.



   
   Dr. William Bache had been appointed director of the Marine Hospital at New Orleans.


